Citation Nr: 1623454	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck (nerve damage) disorder.

2.  Entitlement to an initial disability rating higher than 10 percent for lumbosacral spondylosis (formerly mechanical low back pain).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from September 1987 to September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee; which, in pertinent part, granted service connection for mechanical low back pain (claimed as lower back condition) with a rating of 10 percent effective May 20, 2011, and denied service connection for neck (nerve damage).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In her August 2013 substantive, appeal, the Veteran requested a videoconference Board hearing, and in April 2016 a hearing was duly scheduled for May 17, 2016.  Unfortunately, the RO's April 2016 letter notifying the Veteran of the upcoming hearing was sent to an address that the Veteran has not used since 2012.  Compare Veteran's May 2011 claim for compensation with Veteran's August 2012 notification of change of address.  See also Veteran's August 2013 Form 9, which reflects the same address as that in the latest (May 2014) VBMS Compensation and Pension Award record and respective letter to the Veteran.  Therefore, the Veteran did not likely receive notice of the scheduled Board hearing.  Thus, on remand, she should then be re-scheduled for her requested Board hearing with mailing of notice to her current address.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the Veteran's current mailing address.

2.  After completion of step 1, re-schedule the Veteran for a videoconference Board hearing and notify her of the scheduled date and time by letter to her current mailing address.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

